Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 5-9, 11, 13-15, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 4th, 2021.
Applicant's election with traverse of Group I drawn to claims 1-4, 10, 12, and 16-17 in the reply filed on August 4th, 2021 is acknowledged.  The traversal is on the ground(s) that i) search and consideration would not place undue burden on the Examiner, and ii)  there is a technical relationship among the claims in each distinct group involving one or more of the same or corresponding technical features.  This is not found persuasive because the Applicant has argued that each of the corresponding claims sets for Groups II, III, and IV include claims that depend from claims in a separate group.  Group IV includes claim 18 which is an independent claim and does not depend on any other claim.  The Applicant relies on the assertion in the traversal of the restriction requirement that the distinct groups share a technical feature.  The remarks do not point out the alleged shared technical feature and the example given is not correct.  Therefore, the traversal is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 10, 12, and 16-17 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may not depend upon a multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 10, 12, and 16-17 not been further treated on the merits.
Specification
The attempt to incorporate subject matter into this application by reference to Gillet et al. 2012, doi: 10.1074/mcp.0111.016717 at page 2 to supply the purported art established meaning of the term data-independent acquisition and Hu et al. 2016, doi: 10.12688/f1000research.7042.1 at page 21 to supply the purported art established meaning of the term data dependent acquisition is ineffective because there is no clear statement including the root words “incorporate” and/or “reference” have been omitted, see 37 CFR 1.57(c)(1) and the reference document is not clearly identified as required by 37 CFR 1.57(c)(2)).
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Claim Rejections - 35 USC § 112/101
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 are directed towards the use of an isobaric label.  A use is not one of the four statutory categories of invention and claims 1 and 3 do not set forth a properly presented method step because the claims are directed toward using data dependent or using data independent acquisition without presenting a positively recited active steps.  In view of MPEP 2173.05(q), claims 1 and 3, along with claims 2 and 4 by virtue of their dependency, are rejected under this heading an also in the alternative under 35 USC 101.
Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a use is not one of the for statutory categories of invention as pointed out at MPEP 2173.05(q).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-4 recite the term “data-independent acquisition”.  The disclosure refers at page 2 to a publication not a US Patent Application Publication or US Patent to supply the art established meaning of the term.  Not only is the reference improperly incorporated by reference as pointed out above, but the reference to which the specification directs the reader is not either of the two categories of reference which may be utilized to describe essential material via incorporation by reference.  Since the term as used in the claim is essential material, necessary for at least providing a written description of what the claimed invention may comprise in accord with MPEP 608.01(p), claims 1-4 lack necessary written description of the claimed invention.
Regarding claims 3-4 further recite the use of data dependent acquisition.  The art established definition of this term is referred to at page 21 of the disclosure by referring to Hu et al., a document 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483.  The examiner can normally be reached on Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881